Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 & 17 are being treated on the merits.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding claims 12 & 14  claim element “means for attaching” & “attachment means” is a means (or step) plus function limitation that may invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification fails to provide any disclosure regarding “means for locking and pressing”. Applicant is required to:
(a) revise the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) revise the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or 
(c) indicate on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that performs the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (USPN 6,457,260) in view of Friedman (US 2017/0006946) and Manning (US 2013/0340294).
Regarding Claim 1, Roelofs discloses a pouch (15) for affixing to a piece of footwear (gaiter, 16), the pouch comprising an outer wall (Col. 4, lines 53-55, “within”, thus the pouch would have to include two walls to have a space for storage within), an inner wall (Col. 4, lines 53-55, “within”, thus the pouch would have to include two walls to have a space for storage within), a gaiter (16) releasably stored (Col. 4, lines 53-54) between the inner wall and outer wall (Col. 4, lines 53-55, “within”, thus the pouch would have two include to walls to have a space for storage within), and enclosure means to open or close the pouch (Col. 4, lines 53-55, “zipper”), and wherein a lower edge of the gaiter is secured between the inner and outer walls (Col. 5-9, “lower mid portion ….sewn to a back portion of the interior of the pocket”). Roelof does not specifically disclose the inner wall comprises a back surface having at least one footwear-fixation surface. However, Friedman discloses a pouch (Figure 3b) comprising an outer wall (Para. 24, “bag”, “stuffed therein” thus the pouch would have two include to walls to have a space for stuffing therein), an inner wall (Para. 24, “bag”, “stuffed therein” thus the pouch would have two include to walls to have a space for stuffing therein), a gaiter (10) releasably stored (Para. 24 & 25) between the inner wall and outer wall (Para. 24, “bag”, “stuffed therein” thus the pouch would have two include to walls to have a space for stuffing therein), and enclosure means to open or close the pouch (Para. 24, “zipper”) wherein the inner wall comprises a back surface having at least one footwear-fixation surface (Figure 3b, surface shown with attached surface, Para. 24 & 25, 46 & “string”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pouch of Roelof to be removably placed on a surface, as taught by Friedman, in order to allow a user to use the gaiter with various footwear depending on weatherly conditions. Roelof and Friedman are analogous to applicant’s invention since both references are in the field of protecting a bottom area of a foot/leg. Roelof does not disclose the pouch is selectively removable by cutting from the footwear after the one or more fixation surfaces have been affixed to the footwear. However, Manning discloses cutting of fabric to create legwear (Figures 1 & 2). Therefore it would have been obvious to one of ordinary skill in the art to cut the pouch from footwear, as taught by Manning, since fabric can be cut an manipulated in order to cater to a user’s needs, especially in order to create a removable piece. Roelof and Manning are analogous to applicant’s invention since both references are in the field of protecting a bottom area of a foot/leg. It is noted that the recitation “the pouch is selectively removable by cutting from the footwear after the one or more fixation surfaces have been affixed to the footwear” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding Claim 2, the combination of Roelof, Friedman and Manning disclose the piece of footwear is a shoe or boot selected from the group of rubber boots, hiking boots, "duck" boots, hiking shoes, winter shoes, and winter boots (Roelof, Figures 1-11).  
Regarding Claim 3, the combination of Roelof, Friedman and Manning disclose the at least one footwear fixation surface comprises two footwear fixation surfaces (Friedman, Figure 3b, surfaces shown with attached surfaces, Para. 24 & 25, 46 & “string”) disposed near the upper and lower edges of the inner wall respectively (Friedman, Figure 3b).   
Regarding Claim 4, the combination of Roelof, Friedman and Manning do not specifically disclose the at least one footwear fixation surface is a rubber and is affixed to the piece of footwear using glue or rubber welding. However, Roelof discloses various mean for affixing a gaiter to a pocket rubber including glue (Col. 5, lines 26-59). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the hook and loop attachment or string of Friedman with glue, as taught by Roelof, as a simple substitution of one well known attachment means for another to yield predictable results of affixing the fixation surface to footwear. 
Regarding Claim 5, the combination of Roelof, Friedman and Manning disclose the lower edge of the gaiter is secured between the lower edges of the inner and outer walls (Roelof, Col. 5, lines 32, “lower mid portion ….sewn to a back portion of the interior of the pocket”).  
Regarding Claim 6, the combination of Roelof, Friedman and Manning disclose the enclosure means is selected from the group consisting of Velcro™, Ziploc™, zipper, pull tie, snap fasteners and hooks and loops (Roelof, Col. 4, lines 53-55, “zipper”).  
Regarding Claim 9, the combination of Roelof, Friedman and Manning disclose the storable gaiter is comprised of a lightweight flexible material (Roelof, Col. 5, lines 1-5).  
Regarding Claim 10, the combination of Roelof, Friedman and Manning do not specifically disclose the storable gaiter further comprises an elastic band disposed at or near the upper edge of the gaiter. However, Friedman discloses a gaiter comprising an elastic band disposed at or near an upper edge of the gaiter (Para. 22, “elastic band”). It would have been obvious to one of ordinary skill in the art to include an elastic band, as taught by Friedmenat in order to assist in holding up the gaiter on a user’s leg. 
Regarding Claim 11, the combination of Roelof, Friedman and Manning disclose the storable gaiter further comprises one or more fastening means selected from the group consisting of Velcro™, straps, hooks, pull ties, and combinations thereof that are disposed at or near the upper edge of the gaiter (Roelof, Col. 5, lines 12-42).  
Regarding Claim 12, the combination of Roelof, Friedman and Manning disclose the storable gaiter further comprises means for attaching the gaiter to another similar gaiter on another paired piece of footwear (Roelof, Col. 5, lines 12-42).   
Regarding Claim 13, the combination of Roelof, Friedman and Manning disclose the pouch is sized to be affixed around the upper circumference of the footwear upper (Roelof, Figures 1-11, Friedman, Figure 3b).  
Regarding Claim 14, the combination of Roelof, Friedman and Manning disclose the gaiter further comprises an attachment means to engage with the outer wall enclosure means when the gaiter is in a use position (Roelof, Col. 5, lines 12-42).  
Regarding Claim 15, the combination of Roelof, Friedman and Manning disclose the gaiter is comprised of a waterproof material (Roelof, Col. 8, lines 41-43).  
Regarding Claim 17, the combination of Roelof, Friedman and Manning disclose a boot incorporating the pouch of claim 1 (Roelof, Figures 1-11, Friedman, Figure 3b).

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (USPN 6,457,260) in view of Friedman (US 2017/0006946) and Manning (US 2013/0340294) in further view of Gamm (USPN 4,638,579) .
Regarding Claim 7, the combination of Roelof, Friedman and Manning disclose do not specifically disclose the outer wall further comprises one or more secondary enclosure means which extend from the upper edge to near the lower edge. However, Gamm discloses a pouch (2) on footwear with two enclosure means (6 & 8A, Col. 4, lines 41-68) extending from an upper edge to near a lower edge (Figure 2). It would have been obvious to one of ordinary skill in the art to include a secondary enclosure means, as taught by Gamm, in order to provide additional securement to the pouch.  
Regarding Claim 8, the combination of Roelof, Friedman, Manning and Gamm disclose the secondary releasable enclosure means is selected from the group consisting of Velcro™, zipper, snap fasteners and hooks and loops (6 & 8A, Col. 4, lines 41-68).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732